DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 04/28/2022. As directed by the amendment: claims 15, 19, 21, 25, 29, 31, 34 have been amended; claims 1-14 have been canceled; and no new claims have been added. Thus, claims 15-34 are presently pending in this application.
Applicant’s amendments to claims have overcome the 112(b) rejections previously set forth in the office action mailed 02/08/2022.

Double Patenting
Examiner notes: see the double patenting previously set forth in the office action mailed 02/08/2022.

Allowable Subject Matter
 Claims 15-34 are allowed over the prior arts of records if overcome the double patenting rejection set forth above.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Abry (US 2010/0286619), Robinson et al. (US 7,815,061), Olson et al. (US 2016/0193416), Scanlon (US 2016/0144132), Fournier et al. (US 2016/0106929), Young et al. (US 2015/0174325).
Regarding claims 15, 25 and 31, the cited prior arts fails to disclose/teach among all the limitation or render obvious a cap comprising a body and a gripping member wherein an inner portion of the gripping member is disposed on an inner surface of the cylindrical portion of the body to form an inner gripping surface adapted to frictionally engage the needle shield on the needle and wherein an outer portion of the gripping member is disposed on an outer surface of the cylindrical portion of the body and a proximal surface of the disc portion of the body, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claims 15, 25, and 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783